ORDER
PER CURIAM.
Kevin Cook appeals from the Commission’s decision denying him permanent total disability benefits from the Second Injury Fund. We have reviewed the briefs of the parties and the record on appeal and conclude the Commission’s decision is authorized by law and is supported by competent and substantial evidence upon the whole record. Kolar v. First Student, Inc., 470 S.W.3d 770, 774 (Mo.App. E.D. 2015). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use *97only. We affirm the decision pursuant to Missouri Rule of Civil Procedure 84.16(b).